Title: To George Washington from Bushrod Washington, 29 February 1796
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Richmond Feby 29 1796
          
          I rec: your letter of the 10th with a bundle of papers which I have examined. I had before issued a Subpœna from the Court of Chancery, and I wish to file the Bill during the present Session that I may be enabled to obtain an order to be inserted in the Gazette warning the residuary Legatees to come forward with their respective pretensions. Your great object I know is to close this business, and obtain a quietus from all parties concerned. But there are other considerations which I beg leave to present to your view that I may know more fully your wishes.
          Your accounts have been all settled by Commissioners appointed by the Court in the usual way, but should that settlement be hereafter contested it is necessary to inform you that a resettlement would be directed before Commissioners named by the Chancellor.
          This induced me to ask Mr Keith if the vouchers were all preserved, and in themselves sufficient to avail you in case it should be necessary to resort to them. he inform’d me they were. this being the case, I thought it would be satisfactory if a resettlement were asked for, whilst you can have the benefit of Mr Keiths assistance. Is this your wish? it will shut out future contestation when vouchers may be lost and those are in the grave who might explain matters.
          Mr Keith has not furnish’d me as yet with the appraisment and account of Sales of the estate, but I shall write to him for them as well as for information as required.
          
          I am therefore unable to State whether all the personal estate has been sold, or whether there are any debts yet to collect and if there are, in what situation they are. I think I understood from you when at Mount Vernon that something was yet due from Sydney George—If I do not mistake in this, be good enough to give me what information you can upon this part of the subject. As to the special rect given by you, I will take care that the residuary Legatees be decreed to give you counter security on that head. This Court rises the 21st of this month, before which I beg to hear from you if convenient.
          I have now to acknowledge the reciept of the two Hogs for which I return you many thanks—they are a valuable acquisition to me.
          The Bundle of papers which you sent me, it will be necessary for me to retain—good care shall be taken of them.
          Nancy Joins me in love to you & my aunt. Believe me to be very sincerely dear Uncle yr affect: Nephew
          
            Bushrod Washington
          
        